Citation Nr: 0933713	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 
to August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an August 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has PTSD due to military 
service; he has identified several stressors in support of 
his claim.  First, the Veteran contends that, within 
approximately one week of his arrival in the Republic of 
Vietnam with the 9th Infantry, he was sent out on patrol with 
a crew of four.  He contends that his group was ambushed, and 
the soldier next to him was shot in the head and killed.  He 
is unable to provide the name of the soldier that was killed, 
as he asserts he had just arrived to Vietnam and didn't know 
any names.  The second claimed stressor occurred while the 
Veteran was assigned to Dong Tam.  The Veteran contends he 
was subjected to mortar attacks, which caused him to fear for 
his life.  Finally, he contends that while he was still with 
the 9th Infantry, a solider with the last name Sinclair was 
shot in the back of the head by a Vietnamese solider.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (2008) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th  
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the Veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the 
Veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.

In the present case, the record contains a diagnoses of PTSD.  
However, the Board observes that while attacks on Long Binh 
have been verified, there is currently no specific evidence 
of record to corroborate the Veteran's presence at the camp 
during the attacks.  Further, there is no corroboration of 
attacks on Dong Tam, or of the Veteran's presence at the 
camp.  Similarly, with respect to his other claimed 
stressors, there is inadequate documentation to corroborate 
his periods of duty with the Ninth Infantry and the time 
frames of such duty.  In this regard, the Board notes that 
the AOJ contacted the U.S. Army & Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR)) in March 2006.  A 
response notes the Veteran was assigned to the 15th Engineer 
Battalion on January 19, 1969, and departed for Fort Gordon, 
Georgia, on April 23, 1969.  However, the Veteran contends he 
served in Vietnam for nine months prior to being assigned to 
the 15th Engineer Battalion.  Finally, as the Veteran first 
indicated he witnessed the death of soldier Sinclair at the 
August 2008 Board hearing, there has been no attempt to 
verify this stressor.  In order to fulfill VA's duty to 
assist the Veteran in developing his claim, the Board finds 
that a remand is necessary to further develop the Veteran's 
claimed stressors.  Accordingly, the Board finds that the 
Veteran's complete Official Military Personnel File (OMPF), 
including basic and extended service personnel records, 
administrative remarks, evaluations and orders, may be 
helpful in attempting to corroborate his claimed stressors.  
See 38 U.S.C.A. § 5103A(c).





Accordingly, the case is REMANDED for the following action:

1.	Request from the National Personnel  
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the following: 

a.	The appellant's entire Official 
Military Personnel File (OMPF), 
including basic and extended 
service personnel records, 
administrative remarks, 
evaluations and orders. 

b.	After the Veteran's personnel file 
has been received, any morning 
reports for his unit mentioning or 
ruling out TDY assignments to Dong 
Tam.

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2008).

2.	If, and only if, the Veteran's 
assignment to the Ninth Infantry has 
been verified, the AOJ should request 
from the U.S. Army and Joint Services 
Records Research Center (JSRRC), or 
other appropriate source, verification 
of the following:

a.	During any period for which the 
Veteran's assignment with the 
Ninth Infantry is verified, 
whether a soldier named Sinclair 
was killed by a Vietnamese 
soldier.  

b.	During any period for which the 
Veteran's TDY assignment at Dong 
Tam is verified, whether there 
were any mortar attacks as 
described by the Veteran.

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2008).

3.	If, and only if, a stressor is 
adequately corroborated, schedule the 
Veteran for a VA psychiatric examination 
to determine the etiology of any 
currently manifested PTSD.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
If the examiner believes that PTSD is 
the appropriate diagnosis, the examiner 
must specifically identify whether the 
stressors detailed in the reports of 
NPRC or identified as corroborated by 
the RO serve as the basis for that 
conclusion, or whether the currently 
manifested PTSD is related to other non-
service or non-corroborated events 
specified in the examination report.  
The claims file must be made available 
to the examiner for review and the 
examination report should reflect that 
such review is accomplished.  A complete 
rationale for all opinions offered 
should be provided.

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If the 
benefits sought on appeal are not 
granted to the appellant's satisfaction, 
he and his representative should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




